UNITED STATES DISTRICT COURT                                 :~;T    'T512 U.S. 477, 486-87 (1994); accord White v. Bowie, 194


N                                                                                                                       3
F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite.

       This action will be dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1)

because the complaint fails to state a claim upon which relief can granted. An Order is issued

separately.



                                                                                    -